Citation Nr: 0811756	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to September 30, 2002, 
for a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1952 to November 
1954.  The veteran died in January 1992.  The appellant is 
his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In May 2007, the Board remanded the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

This case was previously remanded in May 2007 for the AOJ to 
determine whether the April 1992 rating decision which denied 
service connection for the cause of the veteran's death, 
contains clear and unmistakable error (CUE).  The Board found 
that the appellant had raised the issue of CUE regarding the 
April 1992 rating decision in a statement, and that the CUE 
claim is inextricably intertwined with the claim on appeal.  
The AOJ, in a Supplemental Statement of the Case of October 
2007 addressed whether the effective date of September 30, 
2002 for service connection for the cause of the veteran's 
death was proper, but not whether there was CUE in the April 
1992 rating decision.  Therefore, the AOJ has not complied 
with the remand order.  The AOJ must comply with the Board's 
remand.  

Accordingly, the case is REMANDED for the following action:

The AOJ should determine whether the 
April 1992 rating decision, which 
denied entitlement to service 
connection for the cause of the 
veteran's death, contains clear and 
unmistakable error (CUE).  Thereafter, 
the appellant and her representative 
should be provided with written notice 
of the determination and they must be 
provided with notice of the appellant's 
right of appeal.

If upon completion of the above action decision remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



